DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10, 12-16, 18, and 20-22 are pending in this application.               Claims 1-2, 12-16, 18, and 20-21 are presented as currently amended claims.
               Claims 3-6, 9, and 22 are presented as previously amended claims.
               Claims 7-8, and 10 are presented as original claims.
               Claims 11, 17, and 19 are cancelled.
               No claims are newly presented.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s amendments to claim 1, lines 7-10 received October 8, 2021 recites “. . . braking force mitigation control to decrease the braking force of the steered wheel to be lower than the braking force at a time of normal braking and when a pressure of a master cylinder is not generated, . . .”
However, with respect to the recitation of a zero-pressure master cylinder, the Applicant’s specification only discloses “the brake actuator 30 can increase or decrease the brake pressure of each of the wheels 51 to 54 even when the master cylinder pressure is not generated” (Applicant’s Specification, ¶ 017). 
It is unclear from the claims, if a brake pedal is being used to determine braking intent, how a master cylinder pressure of zero is maintained during the operations of claim 1. Or in an alternatively claim interpretation, how the claimed device is detecting a period of braking and/or deceleration to mitigate without the use of the brake pedal. While the instant specification references the use of wheel speed sensors (¶ 023) in certain embodiments and a mode switch (¶ 035), the interaction of these and the master cylinder mode are not recited in the claims. Consequently, a person of ordinary skill would be unable to determine how the claimed device is intended to operate. While, the “presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled [t]he standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984)). In the instant example, both broadest reasonable interpretations of the claim are inoperative. Therefore, claim 1 and its dependents are rejected under 35 U.S.C. § 112(a). Claims 2-10, 12-16, 18, and 20-22 are rejected based on their dependency upon previously rejected claim 1.
The amendment filed April 2, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 1 of Applicant’s amendment recites a first and a second brake pressure to claim 1. The specification supports a controller specifying a higher pressure to non-steered wheels and a lower pressure specifying to the steered wheels. However, the specification does not support designating either as first or second temporally. For the purposes of this office action, Examiner will treat the words as if reciting “higher” or “lower.” Applicant is required to cancel the new matter in the reply to this Office Action. Claims 2-10, 12-16, 18, and 20-22 are rejected based on their dependency upon previously rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “. . . and detecting steering in a first state of the vehicle in advance; and when a pressure of a master cylinder is not generated, the master cylinder being in communication with the controller . . . “ It is unclear what has altered in advance of “detecting steering in a first state” to transfer the claimed device to another state. Similarly, it is also unclear if the breaking and/or deceleration and/or stopped state is consistent between the first state and the other state.
Too indefinite to Examine
Consequently, claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112, second paragraph.  Claim 1’s indefinite language prevents application of prior art.  The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Specifically, the language regarding the specific formula and how the values and elements relate within the formula cannot be ascertained with certainty.   There are various ways to interpret the formulaic language, each interpretation yielding different element relationships/modification.  Therefore, examiner will not attempt examine claim 1 over the prior art for each plausible interpretation.   Once applicant has corrected the indefinite subject matter, a prior art rejection may be issued.  It should be noted that if such a rejection is issued, it will not be considered a new grounds of rejection.
Previous art of record has been attached to this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663